 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON




 3                                                               Jun 30, 2021
                                                                     SEAN F. MCAVOY, CLERK


 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 CARLA W.,1                                        No. 4:20-cv-05098-MKD
                           Plaintiff,
 8                                                   ORDER DENYING PLAINTIFF’S
              vs.                                    MOTION FOR SUMMARY
 9                                                   JUDGMENT AND GRANTING
   ANDREW M. SAUL,                                   DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                            SUMMARY JUDGMENT
   SECURITY,
11              Defendant.                           ECF Nos. 19, 23

12
              Before the Court are the parties’ cross-motions for summary judgment. ECF
13
     Nos. 19, 23. The parties consented to proceed before a magistrate judge. ECF No.
14
     5. The Court, having reviewed the administrative record and the parties’ briefing,
15

16

17

18   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
19 identifies them by only their first names and the initial of their last names. See

20 LCivR 5.2(c).


     ORDER - 1
 1 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

 2 motion, ECF No. 19, and grants Defendant’s motion, ECF No. 23.

 3                                   JURISDICTION

 4        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 405(g).

 5                              STANDARD OF REVIEW

 6        A district court’s review of a final decision of the Commissioner of Social

 7 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 8 limited; the Commissioner’s decision will be disturbed “only if it is not supported

 9 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

10 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

11 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

12 (quotation and citation omitted). Stated differently, substantial evidence equates to

13 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

14 citation omitted). In determining whether the standard has been satisfied, a

15 reviewing court must consider the entire record as a whole rather than searching

16 for supporting evidence in isolation. Id.

17        In reviewing a denial of benefits, a district court may not substitute its

18 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

19 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

20 rational interpretation, [the court] must uphold the ALJ’s findings if they are


     ORDER - 2
 1 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 2 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 3 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 4 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 5 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

 6 decision generally bears the burden of establishing that it was harmed. Shinseki v.

 7 Sanders, 556 U.S. 396, 409-10 (2009).

 8                       FIVE-STEP EVALUATION PROCESS

 9        A claimant must satisfy two conditions to be considered “disabled” within

10 the meaning of the Social Security Act. First, the claimant must be “unable to

11 engage in any substantial gainful activity by reason of any medically determinable

12 physical or mental impairment which can be expected to result in death or which

13 has lasted or can be expected to last for a continuous period of not less than twelve

14 months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

15 “of such severity that he is not only unable to do his previous work[,] but cannot,

16 considering his age, education, and work experience, engage in any other kind of

17 substantial gainful work which exists in the national economy.” 42 U.S.C. §

18 423(d)(2)(A).

19        The Commissioner has established a five-step sequential analysis to

20 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §


     ORDER - 3
 1 404.1520(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

 2 work activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in

 3 “substantial gainful activity,” the Commissioner must find that the claimant is not

 4 disabled. 20 C.F.R. § 404.1520(b).

 5        If the claimant is not engaged in substantial gainful activity, the analysis

 6 proceeds to step two. At this step, the Commissioner considers the severity of the

 7 claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers

 8 from “any impairment or combination of impairments which significantly limits

 9 [his or her] physical or mental ability to do basic work activities,” the analysis

10 proceeds to step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment

11 does not satisfy this severity threshold, however, the Commissioner must find that

12 the claimant is not disabled. Id.

13        At step three, the Commissioner compares the claimant’s impairment to

14 severe impairments recognized by the Commissioner to be so severe as to preclude

15 a person from engaging in substantial gainful activity. 20 C.F.R. §

16 404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

17 enumerated impairments, the Commissioner must find the claimant disabled and

18 award benefits. 20 C.F.R. § 404.1520(d).

19        If the severity of the claimant’s impairment does not meet or exceed the

20 severity of the enumerated impairments, the Commissioner must pause to assess


     ORDER - 4
 1 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 2 defined generally as the claimant’s ability to perform physical and mental work

 3 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 4 404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 5         At step four, the Commissioner considers whether, in view of the claimant’s

 6 RFC, the claimant is capable of performing work that he or she has performed in

 7 the past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is

 8 capable of performing past relevant work, the Commissioner must find that the

 9 claimant is not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of

10 performing such work, the analysis proceeds to step five.

11         At step five, the Commissioner considers whether, in view of the claimant’s

12 RFC, the claimant is capable of performing other work in the national economy.

13 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the Commissioner

14 must also consider vocational factors such as the claimant’s age, education, and

15 past work experience. Id. If the claimant is capable of adjusting to other work, the

16 Commissioner must find that the claimant is not disabled. 20 C.F.R. §

17 404.1520(g)(1). If the claimant is not capable of adjusting to other work, analysis

18 concludes with a finding that the claimant is disabled and is therefore entitled to

19 benefits. Id.

20


     ORDER - 5
 1        The claimant bears the burden of proof at steps one through four above.

 2 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 3 step five, the burden shifts to the Commissioner to establish that 1) the claimant is

 4 capable of performing other work; and 2) such work “exists in significant numbers

 5 in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d

 6 386, 389 (9th Cir. 2012).

 7                                  ALJ’S FINDINGS

 8        On November 16, 2016, Plaintiff applied for Title II disability insurance

 9 benefits alleging a disability onset date of November 1, 2008. Tr. 15, 83, 173-74.

10 The application was denied initially and on reconsideration. Tr. 105-11, 113-19.

11 Plaintiff appeared before an administrative law judge (ALJ) on May 28, 2019. Tr.

12 40-82. On June 25, 2019, the ALJ denied Plaintiff’s claim. Tr. 12-29.

13        At step one of the sequential evaluation process, the ALJ found Plaintiff,

14 who met the insured status requirements through December 31, 2013, has not

15 engaged in substantial gainful activity since November 1, 2008. Tr. 17. At step

16 two, the ALJ found that there were no medical signs or laboratory findings to

17 substantiate that Plaintiff had any severe medically determinable impairments

18 through the date last insured. Id. The ALJ made an alternative step two finding,

19 and found that based on Plaintiff’s subjective complaints, she had the following

20


     ORDER - 6
1 severe impairments through the date last insured: left ankle fracture and obesity.

2 Tr. 17-18.

3          At step three, the ALJ found Plaintiff did not have an impairment or

4 combination of impairments that met or medically equaled the severity of a listed

5 impairment through the date last insured. Tr. 19. The ALJ then concluded that

6 through the date last insured, Plaintiff had the RFC to perform light work with the

7 following limitations:

8          [Plaintiff] could never climb ladders or scaffolds, crouch, or crawl.
           [Plaintiff] could occasionally climb ramps and stairs, stoop, and kneel.
9          [Plaintiff] should avoid all exposure to unprotected heights and
           occasional exposure to extreme cold.
10
     Tr. 20.
11
           At step four, the ALJ found Plaintiff was unable to perform any of past
12
     relevant work through the date last insured. Tr. 23. At step five, the ALJ found
13
     that, considering Plaintiff’s age, education, work experience, RFC, and testimony
14
     from the vocational expert, there were jobs that existed in significant numbers in
15
     the national economy that Plaintiff could perform, such as agricultural produce
16
     sorter, warehouse checker, and housekeeper. Tr. 24. Therefore, the ALJ
17
     concluded Plaintiff was not under a disability, as defined in the Social Security
18
     Act, from the alleged onset date of November 1, 2008, through the date last
19
     insured. Id.
20


     ORDER - 7
 1        On April 21, 2020, the Appeals Council denied review of the ALJ’s

 2 decision, Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for

 3 purposes of judicial review. See 42 U.S.C. § 1383(c)(3).

 4                                        ISSUES

 5        Plaintiff seeks judicial review of the Commissioner’s final decision denying

 6 her disability insurance benefits under Title II of the Social Security Act. Plaintiff

 7 raises the following issues for review:

 8        1. Whether the ALJ properly evaluated the medical opinion evidence;

 9        2. Whether the ALJ conducted a proper step-two analysis;

10        3. Whether the ALJ properly evaluated lay witness evidence;

11        4. Whether the ALJ properly evaluated Plaintiff’s symptom claims; and

12        5. Whether the ALJ conducted a proper step-five analysis.

13 ECF No. 19 at 6.

14                                     DISCUSSION

15     A. Medical Opinion Evidence

16        Plaintiff contends the ALJ erred in his consideration of the opinions of

17 Meneleo Lilagan, M.D., and Kelli Campbell, ARNP. ECF No. 19 at 8-13. There

18 are three types of physicians: “(1) those who treat the claimant (treating

19 physicians); (2) those who examine but do not treat the claimant (examining

20 physicians); and (3) those who neither examine nor treat the claimant [but who


     ORDER - 8
 1 review the claimant’s file] (nonexamining [or reviewing] physicians).” Holohan v.

 2 Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted). Generally,

 3 a treating physician’s opinion carries more weight than an examining physician’s,

 4 and an examining physician’s opinion carries more weight than a reviewing

 5 physician’s. Id. at 1202. “In addition, the regulations give more weight to

 6 opinions that are explained than to those that are not, and to the opinions of

 7 specialists concerning matters relating to their specialty over that of

 8 nonspecialists.” Id. (citations omitted).

 9        If a treating or examining physician’s opinion is uncontradicted, the ALJ

10 may reject it only by offering “clear and convincing reasons that are supported by

11 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

12 “However, the ALJ need not accept the opinion of any physician, including a

13 treating physician, if that opinion is brief, conclusory and inadequately supported

14 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

15 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

16 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

17 may only reject it by providing specific and legitimate reasons that are supported

18 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester v. Chater, 81

19 F.3d 821, 830-31 (9th Cir. 1995)). The opinion of a nonexamining physician may

20


     ORDER - 9
 1 serve as substantial evidence if it is supported by other independent evidence in the

 2 record. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).

 3           “Only physicians and certain other qualified specialists are considered

 4 ‘[a]cceptable medical sources.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir.

 5 2014) (alteration in original); see 20 C.F.R. § 404.1513 (2013).2 However, an ALJ

 6 is required to consider evidence from non-acceptable medical sources, such as

 7 therapists. 20 C.F.R. § 404.1513(d) (2013).3 An ALJ may reject the opinion of a

 8 non-acceptable medical source by giving reasons germane to the opinion. Ghanim,

 9 763 F.3d at 1161.

10           1. Dr. Lilagan

11           On December 13, 2016, Dr. Lilagan, a treating physician, performed an

12 examination and rendered an opinion on Plaintiff’s functioning. Tr. 676-78. Dr.

13 Lilagan diagnosed Plaintiff with low back pain, and opined Plaintiff’s back pain

14

15   2
         The regulation that defines acceptable medical sources is found at 20 C.F.R. §
16 404.1502 for claims filed after March 27, 2017. The Court applies the regulation

17 in effect at the time the claim was filed.

18   3
         The regulation that requires an ALJ’s consider opinions from non-acceptable
19 medical sources is found at 20 C.F.R. § 404.1502c for claims filed after March 27,

20 2017. The Court applies the regulation in effect at the time the claim was filed.


     ORDER - 10
 1 causes moderate limitations in Plaintiff’s ability to stand, walk, lift, carry, handle,

 2 push, pull, reach, stoop, and crouch. Tr. 677. He further opined Plaintiff was

 3 limited to sedentary work, and opined the limitations were expected to last six

 4 months with treatment. Tr. 678. The ALJ gave Dr. Lilagan’s opinion little weight.

 5 Tr. 22. As Dr. Lilagan’s opinion is contradicted by the opinion of Dr. Jahnke, Tr.

 6 49, the ALJ was required to give specific and legitimate reasons, supported by

 7 substantial evidence, to reject Dr. Lilagan’s opinion. See Bayliss, 427 F.3d at

 8 1216.

 9         First, the ALJ found Dr. Lilagan rendered the opinion outside of the relevant

10 time period. Tr. 22. Evidence from outside the relevant period in a case is of

11 limited relevance. Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1165 (9th

12 Cir. 2008); see also Fair v. Bowen, 885 F.2d 597 (9th Cir. 1989) (report that

13 predated period at issue was relevant only to proving Plaintiff’s condition had

14 worsened); Johnson v. Astrue, 303 F. App’x 543, 545 (9th Cir. 2008) (affirming

15 ALJ’s rejection of medical opinions that were remote in time, and reliance on more

16 recent opinions); Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223-24 (9th Cir.

17 2010) (date of social worker’s opinion rendered more than a year after the date last

18 insured was a germane reason to not address the opinion). Dr. Lilagan rendered his

19 opinion in December 2016, which is eight years after Plaintiff’s alleged onset date,

20 and three years after Plaintiff’s date last insured. Tr. 17, 676-78.


     ORDER - 11
 1        Plaintiff argues Dr. Lilagan’s opinion related to the time period prior to

 2 Plaintiff’s date last insured, because Dr. Lilagan stated Plaintiff’s limitations

 3 originated in 2010. ECF No. 19 at 10. The questionnaire completed by Dr.

 4 Lilagan asks what Plaintiff’s limitations were at the time the questionnaire was

 5 completed in 2016, and Dr. Lilagan opined Plaintiff’s limitations were only

 6 expected to last six months. Tr. 678. Further, Dr. Lilagan wrote that Plaintiff’s

 7 “reported” onset date is 2010, and that Plaintiff reported her back pain had

 8 worsened through the years. Tr. 676. As Dr. Lilagan rendered an opinion that

 9 Plaintiff had limitations for a six-month period in 2016, and he stated Plaintiff

10 reported an onset date of 2010 but did not give an opinion as to when he believed

11 the limitations began, there is no evidence that Dr. Liligan’s opinion applies to the

12 time period prior to Plaintiff’s 2013 date last insured. The ALJ reasonably rejected

13 Dr. Lilagan’s opinion because it was rendered three years after the date last

14 insured. This was a specific and legitimate reason, supported by substantial

15 evidence, to reject the opinion.

16        Second, the ALJ found Dr. Lilagan’s opinion was inconsistent with the

17 medical evidence. Tr. 22. A medical opinion may be rejected if it is unsupported

18 by medical findings. Bray, 554 F.3d at 1228; Batson v. Comm’r of Soc. Sec.

19 Admin., 359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278 F.3d 947,

20 957 (9th Cir. 2002); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001);


     ORDER - 12
 1 Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). An ALJ may discredit

 2 physicians’ opinions that are unsupported by the record as a whole. Batson, 359

 3 F.3d at 1195. Moreover, an ALJ is not obliged to credit medical opinions that are

 4 unsupported by the medical source’s own data and/or contradicted by the opinions

 5 of other examining medical sources. Tommasetti v. Astrue, 533 F.3d 1035, 1041

 6 (9th Cir. 2008).

 7        The ALJ noted Dr. Lilagan’s opinion was inconsistent with Plaintiff’s

 8 medical records and imaging during the relevant time period. Tr. 22. Imaging in

 9 2011 of Plaintiff’s left tibia and fibula were normal, and the limited view of her left

10 ankle from the imaging was unremarkable. Id. (citing Tr. 530). Imaging taken in

11 2013 of her left ankle demonstrated severe soft tissue swelling laterally with

12 probable avulsive fractures, anterior calcaneal enthesophytes, and mild metatarsal

13 phalangeal joint osteoarthritic change. Tr. 22 (citing Tr. 406). Later imaging in

14 2013 of the left ankle showed lateral soft tissue imaging but no evidence of acute

15 fracture. Tr. 22 (citing Tr. 398). Imaging of Plaintiff’s knee in 2011 was normal.

16 Tr. 281. Plaintiff also had normal range of motion at physical examinations during

17 the relevant period, and had no tenderness or swelling at some examinations. Tr.

18

19

20


     ORDER - 13
 1 22, 275, 309, 530. Plaintiff’s gait was generally normal, both before and after the

 2 date last insured. Tr. 279, 341, 344, 368, 383.

 3        Plaintiff argues the objective medical evidence is consistent with Dr.

 4 Lilagan’s opinion because Dr. Lilagan opined Plaintiff’s limitations were due to

 5 her back impairment and not her left ankle impairment. ECF No. 19 at 10-11.

 6 However, the ALJ found Plaintiff’s back impairment was not a severe medically

 7 determinable impairment. Tr. 18. Plaintiff had a normal gait, and her back

 8 examinations were generally normal, with no tenderness or deformity, and normal

 9 range of motion. Id. (citing Tr. 276, 405). At Dr. Lilagan’s 2016 examination,

10 Plaintiff complained of lower back pain, and she had tenderness, positive straight

11 leg raise testing, and pain with range of motion. Tr. 680. However, at many

12 medical visits during the relevant time period, Plaintiff did not report back pain

13 and she had normal findings on examination including no tenderness, and normal

14 range of motion. Tr. 266, 276, 317-18, 322, 324. Even in the time period after the

15 date last insured, Plaintiff often had normal findings, including normal range of

16 motion and negative straight leg raise testing. Tr. 285, 353-54, 706. Lumbar spine

17 imaging in 2017 demonstrated Plaintiff had moderate degenerative changes, mild

18

19

20


     ORDER - 14
 1 osteopenia, minimal anterior listhesis of L4 and L5, and partial lumbarization of

 2 S1. Tr. 645, 709.

 3        While Plaintiff intermittently complained of back pain during the relevant

 4 time period, there is not objective evidence to support Plaintiff’s argument that Dr.

 5 Lilagan’s opinion that Plaintiff is limited to sedentary work applied to the relevant

 6 period. There is no imaging of Plaintiff’s back prior to the date last insured. There

 7 are diagnoses of back impairments, including sacroiliitis, Tr. 311, and a back

 8 strain, Tr. 321, but Dr. Lilagan typically listed Plaintiff’s diagnosis as “low back

 9 pain,” Tr. 289, 291, 299, 677. Plaintiff had tenderness on examination during the

10 relevant period, though at several visits she reported moving a lot of items

11 including heavy furniture in the days prior to the appointments, and even when

12 experiencing pain and tenderness, Plaintiff continued to have normal range of

13 motion. Tr. 304-05, 309, 315, 319-21. Plaintiff was referred to physical therapy

14 for her back pain in May 2011. Tr. 313. Plaintiff was advised to use a heating

15 pad, try massage, engage in regular exercise, maintain good posture, and take her

16 medication to treat her back. Tr. 305. There is no evidence Plaintiff was referred

17 to a specialist or advised to pursue more significant treatment for her back pain.

18 The ALJ reasonably found Dr. Lilagan’s opinion was inconsistent with the

19

20


     ORDER - 15
 1 objective medical evidence. This was a specific and legitimate reason, supported

 2 by substantial evidence, to reject Dr. Lilagan’s opinion.

 3        2. Ms. Campbell

 4        On August 18, 2019, Ms. Campbell, a treating nurse practitioner, rendered

 5 an opinion on Plaintiff’s functioning. Tr. 684-86. Ms. Campbell listed Plaintiff’s

 6 diagnoses as chronic low back pain, sciatica, anxiety, posttraumatic stress disorder,

 7 depression, and joint pain. Tr. 684. Ms. Campbell opined Plaintiff needs to lie

 8 down and/or elevate her legs for one to two hours per day due to back pain;

 9 Plaintiff would miss four or more days per month if she tried to work full-time;

10 Plaintiff is severely limited and unable to perform even sedentary work as she

11 would need to change positions frequently, and would be able to infrequently lift

12 less than five pounds; she can frequently use her upper extremities; and she would

13 be off-task more than thirty percent of the time if she worked full-time. Tr. 684-

14 86. The ALJ gave Ms. Campbell’s opinion little weight. Tr. 22. As Ms. Campbell

15 is not an acceptable medical source, the ALJ was required to give germane reasons

16 to reject the opinion. See Ghanim, 763 F.3d at 1161.

17        First, the ALJ found Ms. Campbell rendered her opinion after the date last

18 insured. Tr. 22. Evidence from outside the relevant period in a case is of limited

19 relevance. Carmickle, 533 F.3d at 1165; see also Fair, 885 F.2d at 597. Ms.

20 Campbell rendered her opinion in April 2019, which is more than five years after


     ORDER - 16
 1 Plaintiff’s date last insured. Tr. 22, 684-86. Plaintiff argues there is evidence of

 2 her back impairment during the relevant period. ECF No. 19 at 13. However, Ms.

 3 Campbell did not treat Plaintiff until 2017 and did not render her opinion until

 4 2019; the questionnaire Ms. Campbell completed asks only about Plaintiff’s

 5 present functioning at the time Ms. Campbell completed the questionnaire in 2019.

 6 Tr. 684-86. Ms. Campbell wrote Plaintiff’s symptoms had worsened over the

 7 course of 10 to 12 years, but Plaintiff could not recall the specific date when the

 8 symptoms began; Ms. Campbell did not give an opinion on when she believed

 9 Plaintiff’s limitations began. Tr. 686. The ALJ reasonably rejected Ms.

10 Campbell’s opinion because it was rendered over five years after the date last

11 insured. This was a germane reason to reject Ms. Campbell’s opinion.

12        Second, the ALJ found Ms. Campbell’s opinion was inconsistent with the

13 objective medical evidence from the relevant time period. Tr. 22. A medical

14 opinion may be rejected if it is unsupported by medical findings. Bray, 554 F.3d at

15 1228; Batson, 359 F.3d at 1195; Thomas, 278 F.3d at 957; Tonapetyan, 242 F.3d at

16 1149; Matney, 981 F.2d at 1019. The ALJ noted Ms. Campbell’s opinion was

17 inconsistent with the objective evidence for the same reasons Dr. Lilagan’s opinion

18 was inconsistent with the evidence. Tr. 22. As discussed supra, the evidence from

19 the relevant period demonstrates Plaintiff did not have imaging taken of her back

20 prior to her date last insured, and she had generally normal physical examination


     ORDER - 17
 1 findings, with intermittent reports of pain and tenderness in her back, neck and

 2 ankle. Tr. 276, 304-05, 309, 315, 319-21, 405. While Plaintiff offers an

 3 alternative interpretation of the evidence, ECF No. 19 at 13, the ALJ reasonably

 4 found Ms. Campbell’s opinion was inconsistent with the objective evidence. This

 5 was a germane reason to reject the opinion. Plaintiff is not entitled to remand on

 6 these grounds.

 7     B. Step Two

 8        Plaintiff contends the ALJ erred at step two by failing to identify several of

 9 her conditions, including her mental health impairments, back impairments, and

10 history of left knee surgeries, as severe impairments. ECF No. 19 at 13-15. At

11 step two of the sequential process, the ALJ must determine whether claimant

12 suffers from a “severe” impairment, i.e., one that significantly limits her physical

13 or mental ability to do basic work activities. 20 C.F.R. § 404.1520(c).

14        To establish a severe impairment, the claimant must first demonstrate that

15 the impairment results from anatomical, physiological, or psychological

16 abnormalities that can be shown by medically acceptable clinical or laboratory

17 diagnostic techniques. 20 C.F.R. § 404.1521. In other words, the claimant must

18 establish the existence of the physical or mental impairment through objective

19 medical evidence (i.e., signs, laboratory findings, or both) from an acceptable

20


     ORDER - 18
 1 medical source; the medical impairment cannot be established by the claimant’s

 2 statement of symptoms, a diagnosis, or a medical opinion. Id.

 3           An impairment may be found to be not severe when “medical evidence

 4 establishes only a slight abnormality or a combination of slight abnormalities

 5 which would have no more than a minimal effect on an individual’s ability to

 6 work….” Social Security Ruling (SSR) 85-28 at *3. Similarly, an impairment is

 7 not severe if it does not significantly limit a claimant’s physical or mental ability to

 8 do basic work activities; which include walking, standing, sitting, lifting, pushing,

 9 pulling, reaching, carrying, or handling; seeing, hearing, and speaking;

10 understanding, carrying out and remembering simple instructions; use of judgment,

11 responding appropriately to supervision, coworkers and usual work situations; and

12 dealing with changes in a routine work setting. 20 C.F.R. § 404.1520(a); SSR 85-

13 28.4

14           Step two is “a de minimus screening device [used] to dispose of groundless

15 claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). “Thus, applying

16 our normal standard of review to the requirements of step two, [the Court] must

17

18
     4
         The Supreme Court upheld the validity of the Commissioner’s severity
19
     regulation, as clarified in SSR 85-28, in Bowen v. Yuckert, 482 U.S. 137, 153-54
20
     (1987).

     ORDER - 19
 1 determine whether the ALJ had substantial evidence to find that the medical

 2 evidence clearly established that [Plaintiff] did not have a medically severe

 3 impairment or combination of impairments.” Webb v. Barnhart, 433 F.3d 683, 687

 4 (9th Cir. 2005).

 5        Plaintiff argues the ALJ erred in finding the following diagnoses non-severe:

 6 left knee surgeries, anxiety/panic disorder, sacroiliitis, lumbar strain with low back

 7 pain and aggravation of pain with motion/activity, and diffuse tenderness to

 8 palpation of the lumbar, thoracic, and cervical spines. ECF No. 19 at 14. Plaintiff

 9 contends the impairments significantly limit her ability to perform basic work

10 activities, and the ALJ erred in failing to account for the impairments in the RFC.

11 Id. at 14-15, ECF No. 24 at 6-7. However, Plaintiff does set forth any arguments

12 against the ALJ’s findings, including his assessment of the four broad areas of

13 mental functioning in determining the impairments are non-severe. Further,

14 Plaintiff does not point to any specific limitations caused by the impairments that

15 the ALJ failed to account for in the RFC. As such, Plaintiff has not met her burden

16 in demonstrating her impairments are severe nor that the ALJ harmfully erred in

17 finding the impairments non-severe.

18     C. Lay Opinion Evidence

19        Plaintiff contends the ALJ erred in his consideration of the lay witness

20 statement of Ashley W. ECF No. 19 at 15-17. An ALJ must consider the


     ORDER - 20
 1 statement of lay witnesses in determining whether a claimant is disabled. Stout,

 2 454 F.3d at 1053. Lay witness evidence cannot establish the existence of

 3 medically determinable impairments, but lay witness evidence is “competent

 4 evidence” as to “how an impairment affects [a claimant’s] ability to work.” Id.; 20

 5 C.F.R. § 404.1513; see also Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th Cir. 1993)

 6 (“[F]riends and family members in a position to observe a claimant’s symptoms

 7 and daily activities are competent to testify as to her condition.”). If a lay witness

 8 statement is rejected, the ALJ “‘must give reasons that are germane to each

 9 witness.’” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (citing Dodrill,

10 12 F.3d at 919).

11         On December 7, 2016, Plaintiff’s daughter, Ashley W., completed a third-

12 party function report regarding Plaintiff’s functioning. Tr. 215-22. Ms. W. stated

13 Plaintiff cannot lift heavy objects, stand in one place for very long, walk very far,

14 nor sit for long periods. Tr. 215. She reported Plaintiff cares for a dog, with

15 assistance; Plaintiff has no issues with her personal care; Plaintiff does not need

16 reminders to handle her own needs/grooming nor to take medication; she prepares

17 her own meals daily; she reads, folds laundry, waters plants, and dusts daily; she

18 rides in a car when she goes out because she cannot drive or walk and there is no

19 public transportation; Plaintiff is able to handle her own money; she has difficulty

20 with lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, stair


     ORDER - 21
 1 climbing, completing tasks, and using hands; she can walk 20 to 25 feet before

 2 needing to rest for one to two minutes; Plaintiff finishes what she starts and has no

 3 issues following instructions nor getting along with authority figures; and she does

 4 not handle stress well. Tr. 216-22. The ALJ gave Ms. W.’s statement little weight.

 5 Tr. 22.

 6         The ALJ found Ms. W.’s statement is inconsistent with the objective

 7 evidence. Id. Inconsistency with the medical evidence is a germane reason for

 8 rejecting lay witness testimony. See Bayliss, 427 F.3d at 1218; Lewis v. Apfel, 236

 9 F.3d 503, 511-12 (9th Cir. 2001) (germane reasons include inconsistency with

10 medical evidence, activities, and reports). Ms. W. completed the questionnaire in

11 December 2016, which is three years after Plaintiff’s date last insured. The

12 questionnaire asks about Plaintiff’s functioning at the time the questionnaire was

13 completed, and Ms. W.’s answers are written in the present tense, indicating she

14 answered regarding Plaintiff’s functioning in 2016. Tr. 215-22. Ms. W. did not

15 submit a statement regarding Plaintiff’s functioning during the relevant period.

16 Like Dr. Lilagan and Ms. Campbell’s opinions, Ms. W,’s statement about

17 Plaintiff’s functioning in 2016 is not representative of Plaintiff’s functioning prior

18 to December 2013. The ALJ reasonably found Ms. W.’s statement is inconsistent

19 with the objective evidence during the relevant adjudicative period for the same

20


     ORDER - 22
 1 reasons the ALJ reasonably found the objective evidence was inconsistent with Dr.

 2 Lilagan and Ms. Campbell’s opinions, as discussed supra.

 3        Further, Ms. W.’s statement largely restates Plaintiff’s own claims. See Tr.

 4 207-22. Where the ALJ gives clear and convincing reasons to reject a claimant’s

 5 testimony, and where a lay witness’s testimony is similar to the claimant’s

 6 subjective complaints, the reasons given to reject the claimant’s testimony are also

 7 germane reasons to reject the lay witness testimony. Valentine v. Comm’r Soc.

 8 Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009); see also Molina, 674 F.3d at 1114

 9 (“[I]f the ALJ gives germane reasons for rejecting testimony by one witness, the

10 ALJ need only point to those reasons when rejecting similar testimony by a

11 different witness”). As discussed infra, the ALJ gave clear and convincing reasons

12 to reject Plaintiff’s symptom claims. Thus, any error in rejecting Ms. W.’s

13 statement is harmless. Plaintiff is not entitled to remand on these grounds.

14     D. Plaintiff’s Symptom Claims

15        Plaintiff faults the ALJ for failing to rely on reasons that were clear and

16 convincing in discrediting her symptom claims. ECF No. 19 at 17-20. An ALJ

17 engages in a two-step analysis to determine whether to discount a claimant’s

18 testimony regarding subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2.

19 “First, the ALJ must determine whether there is objective medical evidence of an

20 underlying impairment which could reasonably be expected to produce the pain or


     ORDER - 23
 1 other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

 2 “The claimant is not required to show that [the claimant’s] impairment could

 3 reasonably be expected to cause the severity of the symptom [the claimant] has

 4 alleged; [the claimant] need only show that it could reasonably have caused some

 5 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

 6         Second, “[i]f the claimant meets the first test and there is no evidence of

 7 malingering, the ALJ can only reject the claimant’s testimony about the severity of

 8 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

 9 rejection.” Ghanim, 763 F.3d at 1163 (citations omitted). General findings are

10 insufficient; rather, the ALJ must identify what symptom claims are being

11 discounted and what evidence undermines these claims. Id. (quoting Lester, 81

12 F.3d at 834; Thomas, 278 F.3d at 958 (requiring the ALJ to sufficiently explain

13 why it discounted claimant’s symptom claims)). “The clear and convincing

14 [evidence] standard is the most demanding required in Social Security cases.”

15 Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r

16 of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

17         Factors to be considered in evaluating the intensity, persistence, and limiting

18 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

19 duration, frequency, and intensity of pain or other symptoms; 3) factors that

20 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and


     ORDER - 24
 1 side effects of any medication an individual takes or has taken to alleviate pain or

 2 other symptoms; 5) treatment, other than medication, an individual receives or has

 3 received for relief of pain or other symptoms; 6) any measures other than treatment

 4 an individual uses or has used to relieve pain or other symptoms; and 7) any other

 5 factors concerning an individual’s functional limitations and restrictions due to

 6 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §

 7 404.1529(c). The ALJ is instructed to “consider all of the evidence in an

 8 individual’s record,” to “determine how symptoms limit ability to perform work-

 9 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

10        The ALJ found that Plaintiff’s medically determinable impairments could

11 reasonably be expected to cause some of the alleged symptoms, but that Plaintiff’s

12 statements concerning the intensity, persistence, and limiting effects of her

13 symptoms were not entirely consistent with the evidence. Tr. 20.

14        1. Inconsistent Objective Medical Evidence

15        The ALJ found Plaintiff’s symptom claims were inconsistent with the

16 objective medical evidence. Tr. 21-22. An ALJ may not discredit a claimant’s

17 symptom testimony and deny benefits solely because the degree of the symptoms

18 alleged is not supported by objective medical evidence. Rollins v. Massanari, 261

19 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.

20 1991); Fair, 885 F.2d at 601; Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir.


     ORDER - 25
 1 2005). However, the objective medical evidence is a relevant factor, along with

 2 the medical source’s information about the claimant’s pain or other symptoms, in

 3 determining the severity of a claimant’s symptoms and their disabling effects.

 4 Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2).

 5         First, the ALJ noted Plaintiff’s reported physical limitations, such as the

 6 inability to stand more than ten minutes, were inconsistent with the objective

 7 evidence. Tr. 21. Plaintiff’s ankle examinations during the relevant period

 8 generally demonstrated normal range of motion, no tenderness, no swelling, and

 9 she generally had a normal gait. Tr. 21 (citing Tr. 275-76, 307-09). Imaging of

10 Plaintiff’s left tibia and fibula were normal. Tr. 21 (citing Tr. 530). Plaintiff

11 injured her ankle in 2013; imaging demonstrated some abnormalities but no acute

12 fracture, and Plaintiff had tenderness and swelling in her ankle, but had normal

13 range of motion and sensation. Tr. 21 (citing Tr. 333, 398, 402, 406). Despite her

14 complaints of limitations due to her history of knee surgeries, Plaintiff’s knee

15 imaging was normal, and she generally had normal range of motion and no

16 tenderness or swelling in her knee. Tr. 18 (citing Tr. 275, 281). While Plaintiff

17 alleged limitations due to a back impairment, Plaintiff’s back examinations were

18 generally normal, and there is no imaging of Plaintiff’s back during the relevant

19 period. Tr. 18 (citing Tr. 405).

20


     ORDER - 26
 1         Second, the ALJ found Plaintiff’s reported limitations due to mental health

 2 symptoms were inconsistent with the objective evidence. Tr. 18-19. While

 3 Plaintiff alleges disability in part due to mental health symptoms, the ALJ noted

 4 Plaintiff had normal psychiatric examinations during the relevant period. Tr. 19

 5 (citing Tr. 167, 305, 308, 397, 402, 405). Plaintiff and Ms. W. reported Plaintiff

 6 did not have difficulties with personal care, she does not need reminders to do

 7 things, she has no issues handling money, and she does not have issues with

 8 memory, completing tasks, concentration, understanding, following instructions,

 9 nor getting along with others. Tr. 208-20.

10         Plaintiff argues the objective evidence is consistent with her symptom

11 claims. ECF No. 19 at 18-19. While Plaintiff argues the objective evidence is

12 consistent with her alleged limitations, Plaintiff largely cites to her self-report

13 rather than objective evidence. For example, Plaintiff argues the evidence is

14 consistent with her reported limitations due to a history of knee surgeries, but

15 Plaintiff points to minimal evidence of limitations caused by her left knee

16 impairment. Id. at 18. Plaintiff had knee pain, swelling, and tenderness in August

17 2011, id. at 3 (citing Tr. 279), but Plaintiff otherwise points to her self-report of

18 knee surgeries, knee popping, knee pain, and a need for medication due to her

19 knee, id.at 4-5 (citing Tr. 53-54). On this record, the ALJ reasonably concluded

20 that Plaintiff’s symptom claims were inconsistent with the objective evidence.


     ORDER - 27
 1 This finding is supported by substantial evidence and was a clear and convincing

 2 reason, along with the other reason offered, to discount Plaintiff’s symptom

 3 complaints.

 4         2. Conservative Treatment

 5         The ALJ found Plaintiff’s conservative treatment was inconsistent with her

 6 symptom claims. Tr. 18, 21-22. Evidence of “conservative treatment” is sufficient

 7 to discount a claimant’s testimony regarding the severity of an impairment. Parra

 8 v. Astrue, 481 F.3d 742 (9th Cir. 2007) (citing Johnson v. Shalala, 60 F.3d 1428,

 9 1434 (9th Cir. 1995) (treating ailments with an over-the-counter pain medication is

10 evidence of conservative treatment sufficient to discount a claimant’s testimony

11 regarding the severity of an impairment)); see also Tommasetti, 533 F.3d at 1039

12 (holding that the ALJ permissibly inferred that the claimant’s “pain was not as all-

13 disabling as he reported in light of the fact that he did not seek an aggressive

14 treatment program” and “responded favorably to conservative treatment including

15 physical therapy and the use of anti-inflammatory medication, a transcutaneous

16 electrical nerve stimulation unit, and a lumbosacral corset”).

17         The ALJ found Plaintiff’s conservative treatment for her physical conditions

18 was inconsistent with her allegations of disabling limitations. Tr. 21-22.

19 Plaintiff’s ankle was treated with warm compress and medication. Tr. 21 (citing

20 Tr. 305). Plaintiff’s back and knee pain were generally treated with brief, routine,


     ORDER - 28
 1 and conservative treatment. Tr. 18. Plaintiff’s recommended treatment included

 2 exercise, massage, warm compress, maintaining good posture, and medication. Tr.

 3 289, 291, 299, 302, 305, 321. There is no evidence Plaintiff was referred for more

 4 significant treatment for her conditions during the relevant time period. On this

 5 record, the ALJ reasonably concluded that Plaintiff’s symptom claims were

 6 inconsistent with Plaintiff’s conservative treatment. This finding is supported by

 7 substantial evidence and was a clear and convincing reason to discount Plaintiff’s

 8 symptom complaints. Plaintiff is not entitled to remand on these grounds.

 9     E. Step Five

10        Plaintiff contends the ALJ’s step five finding was based on an improper

11 RFC formulation and that Plaintiff should have been limited to sedentary work at

12 most. ECF No. 19 at 20-21. Based on this premise, Plaintiff also argues the ALJ

13 should have found Plaintiff disabled under the Medical-Vocational Guidelines at

14 step five of the sequential evaluation. Id. However, Plaintiff’s argument is based

15 entirely on the assumption that the ALJ erred in considering the medical opinion

16 evidence, the lay witness evidence, and Plaintiff’s symptom claims. Id. For

17 reasons discussed throughout this decision, the ALJ’s consideration of the medical

18 opinion evidence, lay witness evidence, and Plaintiff’s symptom claims, was

19 legally sufficient and supported by substantial evidence. Thus, the ALJ did not err

20 in finding Plaintiff capable of performing other work in the national economy


     ORDER - 29
1 based on the hypothetical containing Plaintiff’s RFC. Plaintiff is not entitled to

2 remand on these grounds.

3                                    CONCLUSION

4        Having reviewed the record and the ALJ’s findings, the Court concludes the

5 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

6 Accordingly, IT IS HEREBY ORDERED:

7        1. Plaintiff’s Motion for Summary Judgment, ECF No. 19, is DENIED.

8        2. Defendant’s Motion for Summary Judgment, ECF No. 23, is GRANTED.

9        3. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

10       The District Court Executive is directed to file this Order, provide copies to

11 counsel, and CLOSE THE FILE.

12          DATED June 30, 2021.

13                              s/Mary K. Dimke
                                MARY K. DIMKE
14                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20


     ORDER - 30
